             Case 4:21-mc-01172 Document 1-1 Filed on 05/12/21 in TXSD Page 1 of 5

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Middle District of Louisiana

                 Johnnie Hardy, Jr.
                       Plaintiff
                          v.                                                           Civil Action No. 3:30-ev-00565
 Savage Services Corporation; Savage Industrial Rall
  Services, Inc.; Sasol Chemical (USA) LLC; et al.
                      Defendant

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Larry Pollock, Ph.D. & Associates, 1800 Saint James Place, Suite 100, Houston, TX 77056

                                                       (Name ofperson to whom this subpoena is directed)
      e Production; YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
                                                      All records identified in the attached Exhibit "A"

 Place: Lugenbuhl, Wheaton, Peck, Rankin & Hubbard                                      Date and Time:
        801 Travis Street, Suite 1800                                                                 01/15/2021 10:00 a.m.
        Houston, TX 77002

     O Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         12/10/2020

                                   CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                                ey's signature

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
Savage Services Corporation and Savage Industrial Rail Services, Inc. , who issues or requests this subpoena, are:
Todd Crawford, Lugenbuhl, Wheaton, Peck, Rankin & Hubbard, 801 Travis Street, Suite 1800, Houston, TX 77002
Telphone: (713) 222-1990 Email: tcrawford@lawla.com
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is sewed on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).



                                                          EXHIBIT A
               Case 4:21-mc-01172 Document 1-1 Filed on 05/12/21 in TXSD Page 2 of 5

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action No. 3:30-cv-00565

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. It Civ. P. 45.)

             I received this subpoena for (name of individual and title, if any)
011 (date)


                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                        or

             DI I returned the subpoena unexecuted because:



             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are $                                      for travel and $                             for services, for a total of $                   0.00


             I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
              Case 4:21-mc-01172 Document 1-1 Filed on 05/12/21 in TXSD Page 3 of 5

AO HD (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Aotion(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ti) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (1) shows a substantial need for the testimony or material that cannot be
      () is a party or a party's officer; or                                       otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (i) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (c) Duties in Responding to a Subpoena,
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
  (B) inspection of premises at the premises to be inspected.                        (A) Documents, A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Formfor Producing Electronically Stored Information Not Specif ed.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees--on a party or attorney who          information in more than one foim.
fails to comply.                                                                     (D)Inuccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person Identifies as not reasonably accessible because
   (A) Appearance Not Required A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting patty shows good cause, considering the limitations of Rulc
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
In the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served, If an objection is made,           (1) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for au           privileged or protected, will enable the parties to assess die claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a patty's officer from     trial-preparation material, the person making The claim may notify any party
significant expense resulting from compliance,                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where          until'the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (1) fails to allow a reasonable time to comply;                              present the infonnation under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt,
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2011)
      Case 4:21-mc-01172 Document 1-1 Filed on 05/12/21 in TXSD Page 4 of 5



                                         EXHIBIT "A"

1.      Your entire original file pertaining to the psychological or other mental health
        examination (evaluation) of plaintiff and any psychological testing; that is, exclude
        nothing. Because your response will not exclude anything from your file, it should
        include but not be limited to testing materials and results of the following or any version
        of the following: Minnesota Multiphasic Personality Inventory, Millon Clinical
        Multiaxial Inventory, Wechler Intelligence Tests, Millon Behavioral Health Inventory,
        Rorschach, Thematic Apperception Test, Bender Gestalt, Draw a person, House-Tree-
        Person, achievement tests, etc.

2.      All notes of conversations with any person, including Johnnie Hardy, Jr. or any person
        consulted in connection with this case or the examination (evaluation) of plaintiff and any
        psychological or other mental health testing as noted above.

3.      All scorings, computerized scorings, computerized interpretation, and hand scorings of
        any and all psychological tests or assessment instruments, including but not limited to the
        above.

4.      All psychological or other mental health testing documents for Johnnie Hardy, Jr.
        including the original completed examinations, (i.e., the actual answer form), score
        sheets, and notes written by plaintiff or anyone else in connection with the testing.

5.      All testing documents for Johnnie Hardy, Jr., including the original completed
        examination, score sheets and notes.

6.     All documents that were reviewed in connection with your examination (evaluation) of
       Johnnie Hardy, Jr., or any aspect of the case of Johnnie Hardy, Jr. v. Savage Services
       Corporation; Savage Industrial Rail Services, Inc.; Sasol Chemical (USA) LLC; et at

7.     All reports prepared in connection with your examination (evaluation) of Johnnie Hardy,
       Jr. or your evaluation in the case of Johnnie Hardy, Jr. v. Savage Services Corporation;
       Savage Industrial Rail Services, Inc.; Sasol Chemical (USA) LLC; et at

8.     A list of all documents, including computer-scored or computer-generated information,
       that you reviewed or wrote or that you discussed with any person in connection with your
       examination (evaluation) of Johnnie Hardy, Jr. or the evaluation of his MMPI or other
       testing, whether or not these documents are still in your possession.

9.     The original file folders in which any information regarding Johnnie Hardy, Jr. is or has
       been stored.

10.    All calendars that refer to appointments with Johnnie Hardy, Jr. or any person with whom
       you discussed the evaluation of Johnnie Hardy, Jr. or the case of Johnnie Hardy, Jr. v.
       Savage Services Corporation; Savage Industrial Rail Services, Inc.; Sasol Chemical
       (USA) LLC; et al.
      Case 4:21-mc-01172 Document 1-1 Filed on 05/12/21 in TXSD Page 5 of 5




11.     All billing statements and payment records.

12.     All correspondence with any person in any way relating to the case of Johnnie Hardy, Jr.
        v. Savage Services Corporation; Savage Industrial Rail Services, Inc.; Sasol Chemical
        (USA) LLC; et at

13.     All video tape recordings or audio tape recordings of or pertaining to Johnnie Hardy, Jr.

14.     The witness's curriculum vitae; a list of all articles, papers, chapter books, or other
        documents he or she has written or published; a list of all articles, papers, chapters, books
        or other documents, materials, and sources of information that he or she relied on in
        forming experts opinions regarding the matters at issue.

15.     The originals of all correspondence, notes of conversations, and documents between and
        among the expert witness, representatives, and consultants of the attorneys in any way
        related to the case.
